Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  7 Entered
                                     149 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               1 of 3  Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT

                             SOUTHERN DISTRICT OF FLORIDA

                                         --oOo--


                                      )            Case No. 17-21018-LMI
        IN RE:                        )
                                      )            Chapter 13
        ALEIDA C. NUNEZ,              )
                                      )            Miami, Florida
                                      )            March 5, 2019
                       Debtor.        )            1:50 p.m.
        ______________________________)

                                                   CONTINUED CONFIRMATION
                                                   HEARING FILED BY TRUSTEE
                                                   NANCY K. NEIDICH [112]

                              TRANSCRIPT OF PROCEEDINGS
                       BEFORE THE HONORABLE LAUREL M. ISICOFF
                        UNITED STATES BANKRUPTCY COURT JUDGE

        APPEARANCES:

        For the Debtor:               LAILA S. GONZALEZ, ESQ.
                                      10691 N. Kendall Drive
                                      Suite 207
                                      Miami, FL 33176
                                      (305) 826-1774




        Audio Operator:               Court Personnel


        Transcription Company:        Access Transcripts, LLC
                                      10110 Youngwood Lane
                                      Fishers, IN 46038
                                      (855) 873-2223
                                      www.accesstranscripts.com


              Proceedings recorded by electronic sound recording,
                  transcript produced by transcription service.
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  7 Entered
                                     149 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               2 of 3  Page 2 of 3


                                                                                     2

     1               MIAMI, FLORIDA, MARCH 5, 2019, 1:50 P.M.

     2                                   --oOo--

     3        (Call to order of the Court.)

     4              THE COURT:    Page 32, Aleida C. Nunez, confirm third

     5 amended plan?

     6              MS. GONZALEZ:     Laila Gonzalez on behalf of the

     7 debtor.    Proper notice.

     8        (Proceedings concluded at 1:50 p.m.)

     9                                  * * * * *

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




            ACCESS TRANSCRIPTS, LLC                1-855-USE-ACCESS (873-2223)
Case 1:19-cv-22175-KMW
              Case 17-21018-LMI
                         DocumentDoc
                                  7 Entered
                                     149 Filed
                                            on FLSD
                                               05/15/19
                                                     Docket
                                                         Page
                                                            06/26/2019
                                                               3 of 3  Page 3 of 3


                                                                                     3

     1                        C E R T I F I C A T I O N

     2

     3              I, Ilene Watson, court-approved transcriber, hereby

     4 certify that the foregoing is a correct transcript from the

     5 official electronic sound recording of the proceedings in the

     6 above-entitled matter.

     7

     8

     9 ____________________________

   10 ILENE WATSON, AAERT NO. 447             DATE:   May 15, 2019

   11 ACCESS TRANSCRIPTS, LLC

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25




            ACCESS TRANSCRIPTS, LLC               1-855-USE-ACCESS (873-2223)
